ICJ_177_GuatemalaTerritorialInsularMaritimeClaim_GTM_BLZ_2020-04-22_ORD_01_NA_00_FR.txt.          INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


  GUATEMALA’S TERRITORIAL, INSULAR
        AND MARITIME CLAIM
             (GUATEMALA/BELIZE)


            ORDER OF 22 APRIL 2020




                2020
         COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRÊTS,
      AVIS CONSULTATIFS ET ORDONNANCES


REVENDICATION TERRITORIALE, INSULAIRE
     ET MARITIME DU GUATEMALA
             (GUATEMALA/BELIZE)


         ORDONNANCE DU 22 AVRIL 2020

                            Oﬃcial citation :
              Guatemala’s Territorial, Insular and Maritime
            Claim (Guatemala/Belize), Order of 22 April 2020,
                       I.C.J. Reports 2020, p. 72




                         Mode oﬃciel de citation :
              Revendication territoriale, insulaire et maritime
      du Guatemala (Guatemala/Belize), ordonnance du 22 avril 2020,
                        C.I.J. Recueil 2020, p. 72




                                            Sales number
ISSN 0074-4441
ISBN 978-92-1-003840-9
                                            No de vente:   1182

                                22 APRIL 2020

                                  ORDER




  GUATEMALA’S TERRITORIAL, INSULAR
        AND MARITIME CLAIM
         (GUATEMALA/BELIZE)




REVENDICATION TERRITORIALE, INSULAIRE
     ET MARITIME DU GUATEMALA
         (GUATEMALA/BELIZE)




                               22 AVRIL 2020

                              ORDONNANCE

                                                                           72




              COUR INTERNATIONALE DE JUSTICE

                               ANNÉE 2020                                           2020
                                                                                   22 avril
                                                                                 Rôle général
                                22 avril 2020                                      no 177


REVENDICATION TERRITORIALE, INSULAIRE
     ET MARITIME DU GUATEMALA
                        (GUATEMALA/BELIZE)




                               ORDONNANCE


Présents: M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Tomka,
          Abraham, Bennouna, Cançado Trindade, Mme Donoghue,
          M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson,
          Crawford, Gevorgian, Salam, Iwasawa, juges ; M. Gautier,
          greffier.


  La Cour internationale de Justice,
   Ainsi composée,
   Après délibéré en chambre du conseil,
   Vu l’article 48 du Statut de la Cour et le paragraphe 3 de l’article 44 de
son Règlement,
   Vu le « compromis entre le Guatemala et le Belize visant à soumettre la
revendication territoriale, insulaire et maritime du Guatemala à la Cour
internationale de Justice » conclu le 8 décembre 2008 (ci-après le « com-
promis ») et le protocole y relatif en date du 25 mai 2015 (ci-après le « pro-
tocole »),
   Vu l’ordonnance du 18 juin 2019, par laquelle la Cour, se référant au
paragraphe 2 de l’article 3 du compromis et à l’article 3 du protocole, a
ﬁxé, respectivement, au 8 juin 2020 et au 8 juin 2021 les dates d’expiration
des délais pour le dépôt du mémoire de la République du Guatemala et
du contre-mémoire du Belize ;

                                                                            4

         revendication du guatemala (ordonnance 22 IV 20)                   73

   Considérant que, par lettre datée du 8 avril 2020 et reçue au Greﬀe le
même jour, l’agent de la République du Guatemala a prié la Cour de
proroger de douze mois le délai pour le dépôt du mémoire, indiquant que
son gouvernement avait dû interrompre la préparation de cette pièce en
raison de la situation liée à la pandémie de COVID-19 ; et que, dès récep-
tion de cette lettre, le greﬃer, se référant au paragraphe 3 de l’article 44
du Règlement, en a fait tenir copie à l’agent du Belize ;
   Considérant que, par lettre datée du 15 avril 2020 et parvenue au Greﬀe
le 16 avril 2020, l’agent du Belize a indiqué que son gouvernement s’op-
posait à la demande du Guatemala, précisant toutefois que, si la Cour
devait estimer que l’impact de la pandémie justiﬁe d’accorder une proro-
gation, une période de deux mois serait, de l’avis de son gouvernement,
suﬃsante compte tenu des circonstances ;
   Compte tenu des vues des Parties,
  Reporte au 8 décembre 2020 la date d’expiration du délai pour le dépôt
du mémoire de la République du Guatemala ;
  Reporte au 8 juin 2022 la date d’expiration du délai pour le dépôt du
contre-mémoire du Belize ;
  Réserve la suite de la procédure.

  Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt-deux avril deux mille vingt, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront trans-
mis respectivement au Gouvernement de la République du Guatemala et
au Gouvernement du Belize.

                                                   Le président,
                                      (Signé) Abdulqawi Ahmed Yusuf.
                                                      Le greﬃer,
                                            (Signé) Philippe Gautier.




                                                                             5

